Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner had considered the IDS filed 2/5/21. Reopening was not required after consideration. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Montano (US 2004/0039561 A1) teaches a method of determining the compatibility of components selected by customer for before the installation in the product.
Hayward (US 9823937 B1) teaches a method of checking g the interoperability of each component and verification according to the architectural standards using functionality information associated with each component (i.e. pairing rule) and providing actions such as warning or correction for component. 
Chen (US 8798852 B1) teaches a method of determining the compatibility of component installed in the product and the potential replacement component that could be used in the product using paring rules and provide warning action if they are not compatible.
Giles (US 2010/0240317A1) teaches a method of testing components of the device under test (DUT) and modifying the test sequence according to the setting of the DUT.


Claims 1, 17 and 19: 
determine pairing data based at least in part on a relationship between a performance of the partially-finished product and on the measure of compatibility between the first component and the second component, wherein the measure of compatibility represents an effect of pairing the first component with the second component on an expected performance of a finished product;
apply a set of pairing rules to the pairing data to determine one or more actions augmenting test data with the pairing data, augmenting a quality index of the partially-finished product, modifying a test sequence applied to the partially-finished product, or causing the partially-finished product to be implemented in a different finished product than originally planned
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Claims 1, 4-8, 10, 13-17 and 19-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHUEN-MEEI GAN/Examiner, Art Unit 2129